Citation Nr: 1336983	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10 11-338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the July 2008 decision, the RO denied claims of service connection for PTSD and residuals of a head injury.  The Veteran subsequently requested reconsideration of that decision by the RO.  In the November 2008 rating decision, the RO confirmed and continued the previous denials of service connection for PTSD and residuals of a head injury.  The Veteran appealed.

In July 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

Finally, the RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD, but the Veteran claims that he has other acquired psychiatric disorders such as depression and a March 2010 post deployment screen was positive for depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, including but not limited to PTSD and depression.  The Veteran also seeks service connection for residuals of a head injury (traumatic brain injury (TBI)).  

The record shows that the Veteran was convicted during active service of assault per the Uniform Code of Justice as a result of a fight outside of a bar on July 2, 1991 in Dubai.  The service treatment records confirm that the Veteran suffered a head injury as a result of the fight, but the RO found that the injuries were due to his own willful misconduct, and therefore were not sustained in the line of duty.  As a result, the RO found that the Veteran is not entitled to VA benefits based on the finding that the injuries he sustained on July 1991 were not in the line of duty.  

Of record is a redacted version of the Judge Advocate General's (JAG's) Investigation Report of the July 1991 incident.  The report does not specifically indicate that the Veteran's injuries were not in the line of duty because they were the result of his own misconduct, and the record does not contain any line of duty determination in this regard.  This must be clarified on remand and the RO must attempt to obtain the Veteran's line of duty determination as it pertains to the July 1991 incident.

Furthermore, the JAG report refers to hospital records from Port Rashid Hospital in Dubai, United Arab Emirates (UAE), and the record reflects that the Veteran was treated at this civilian hospital for his injuries sustained in the July 1991 incident before he was transferred back to his Navy ship.  These records have not been obtained and they are potentially relevant to the Veteran's claim.  

The STRs also show that the Veteran suffered injuries in a motor vehicle accident (MVA) in May 1992.  The STRs indicate that the Veteran suffered "closed head trauma with swelling over the left eye."  A CT scan of the Veteran's head revealed fractures involving the medial wall of the left maxillary antrum.  

The RO acknowledged the May 1992 MVA, but found that the Veteran was in a state of acute intoxication and therefore any injuries suffered as a result of the MVA were also not in the line of duty.  

However, an undated in-service clinical record (which referred the Veteran for a computerized tomography (CT) scan noted above) indicates that the Veteran was a passenger in the automobile that ran off the road.  If the Veteran was the passenger in the car, as opposed to the drunk driver of the vehicle, then there is a possibility that the Veteran's injuries could have been suffered in the line of duty.  As such, the RO should attempt to obtain a line of duty investigation associated with the MVA in May 1992.  

Regarding the Veteran's claim of service connection for PTSD and depression, the Veteran has a diagnosis of PTSD (see November 2008 memo from the Veteran's therapist and psychiatrist), and he has reported that his PTSD stressor is the injur(ies) suffered during the July 1991 fight.  However, the private memo does not address the Veteran's reported in-service traumatic brain injury (TBI), and whether his symptoms are as likely as not due to an in-service TBI (which could have potentially occurred in July 1991 or May 1992).  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  If it is determined that any of the Veteran's injuries were incurred in the line of duty, and that they were not the result of his own willful misconduct, then the Veteran should be examined to determine the likely etiology of any TBI and/or any acquired psychiatric disorder, including PTSD and depression.  

In this regard, the record contains conflicting evidence as to whether the Veteran suffered any pre-existing head trauma that could have resulted in a pre-existing TBI. On two occasions in the record, the Veteran reported having experienced head trauma as a child to a treating physician.  Specifically, in a January 2008 optometry outpatient clinical note, the Veteran reported that his ocular history included multiple blunt trauma to each eye (OU) as a child.  In a June 2011 ophthalmology note, the Veteran complained of poor vision in both eyes since childhood, with a history of head trauma as a child.  By contrast, in his July 2013 hearing before the undersigned, although the Veteran himself did not testify to whether he had childhood head trauma, the representative argued that in his conversations with the Veteran, he had indicated previously that he had no head trauma.  Unfortunately, the issue was not clarified under oath.  Regardless, this evidence raises the issue of whether a preexisting injury existed, and if so whether it was aggravated by service.  Therefore, this issue must be explored on remand as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records identified by the Veteran that have not already been obtained, including but not limited to treatment records from July 1991 from the Port Rashid Hospital in Dubai, UAE.  

3.  Obtain and associate with the claims file a line of duty determination from the Navy JAG, or other appropriate facility, for the head trauma suffered in the July 1991 altercation and the head trauma suffered in the May 1992 MVA.

3.  After the above development has been completed, and only if either the July 1991 or May 1992 event is determined to be in the line of duty, schedule the Veteran for appropriate VA examination(s), to determine the current nature and likely etiology of any acquired psychiatric disorder, including but not limited to PTSD and depression.  The examiner is also asked to determine the current nature and likely etiology of any TBI suffered during service, as a result of the July 1991 fight and/or a May 1992 MVA, and whether any of the Veteran's current symptoms are related to that head trauma.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review of the file and the examination of the Veteran, the examiner is asked to render an opinion as to the following:

Regarding the Psychiatric Disorder:

a.  whether it is at least as likely as not that the Veteran's current psychiatric disorder is medically related to his service.  

b.  whether it is at least as likely as not that the Veteran's current psychiatric disorder has been caused by a service-connected disability or disabilities, including but not limited to whether the Veteran has PTSD as a result of the July 1991 incident. 

c.  whether it is at least as likely as not that the Veteran's current psychiatric disorder has been aggravated by a service-connected disability or disabilities.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Regarding the TBI:

The examiner is asked to determine the following: 

a.  obtain a complete history from the Veteran regarding the childhood head trauma he reported to two eye specialists in 2008 and 2011.

b.  opine as to whether there is clear and unmistakable evidence that the Veteran suffered a TBI prior to entry into service.  

c.  if so, whether there is clear and unmistakable evidence that the pre-existing TBI was aggravated in service (i.e., whether it permanently worsened beyond the natural progression).

d.  if the TBI did not preexist service, whether it is at least as likely as not that the Veteran's current TBI residuals are medically related to his service.  

4.  The Veteran must be given adequate notice of the date(s) and place(s) of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

5.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


